Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the application filed March 5, 2021which claims priority to 15/908,314, filed February 28, 2018 which claims priority to provisional application 62/465,571, filed March 1, 2017.  Claims 1-21 are pending.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,760,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been considered obvious to one of ordinary skill in the art at the time of invention based upon the prior claims.
	Regarding claim 1, the claim corresponds to claim 4 of the patent.  The instant claim is generally broader in scope.  While the language is different, they are not considered to recite any substantial limitation which are non-obvious.  
	Regarding claims 2-11, the various anti-microbial agents were known at the time of invention.  It would have been obvious to use any recognized anti-microbial agent as suggested by the reference.
	Regarding claims 12-13, claim 4 recites the amount of agent used in a prior treatment.  It would have been obvious that the amount is related to the size of the washer, and thus, it would have been obvious to relate that to the concentration because the purpose of altering the amount is to affect the concentration. Higher concentrations are generally more effective.
	Regarding claim 14, one of ordinary skill in the art would recognize that the dosing rate is related to the amount applied.  It would have been obvious to change treatment based on prior dosing rates since that affects the amount applied.
	Regarding claim 15, the Examiner gives Official notice that treatment solutions are applied to a module of the washing system for dispensing.  It would have been obvious to transfer treatment agent at a dosing rate since there must be some means of providing the agent.  The dosing rate is considered an obvious design choice since the agent may be added at different rates for optimum effectiveness.
	Regarding claim 16, see claim 4 of the Patent.
	Regarding claim 17, see claim 5 of the Patent.
	Regarding claim 18-19, see claims 7 and 8.
	Regarding claim 20, this claim corresponds to claim 11 of the patent.  The claim is generally broader in scope and differences in wording are considered obvious.
	Regarding claim 21, since the method has been shown to be obvious, a system for performing the method using conventional means (processor and software) would have also been obvious.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0050870 A1 to Applied Silver Inc. (hereinafter ASI) in view of US 2014/0259441 A1 to Whirlpool Corporation (hereinafter Whirlpool) and US 2014/0157526 A1 to Telefonaktiebolaget L M Ericsson (Publ) (hereinafter Ericsson).  It is noted that ASI is applicable under both 102(a)(1) and 102 (a)(2) and any exception claimed must fulfill the requirement of both statures.
	Regarding claim 1, ASI discloses a method of treating a textile with an antimicrobial agent (para [0001]: "systems and methods for treating textiles with antimicrobial agents"), the method comprising: receiving a textile in a washer system (para [0004]: "the method includes the steps of (a) receiving a textile in a wash system for a first laundry cycle"); determining one or more parameters for treating the textile with an antimicrobial agent (para [0007]: "determining an amount of the first solution to transfer from the first container"), wherein the antimicrobial agent comprises a metallic ion (para [0007]: "an antimicrobial agent that includes a metallic ion, such as a silver ion"); washing the textile with a detergent (para [0004]: "a wash cycle including a detergent"); and after washing the textile with the detergent, treating the textile with the antimicrobial agent based on the one or more parameters (para [0004]: "initiating a post-detergent treatment cycle including dosing the textile with a solution having a predetermined concentration of an antimicrobial agent that includes a metallic ion"); but ASI does not specifically disclose wherein the textile comprises identification information, wherein the identification information uniquely identifies the textile among a plurality of textiles; detecting, in the washer system, the identification information from the textile; and determining, based on the detected identification information, one or more parameters for treating the textile. However, Whirlpool discloses a method of treating a textile (para [0024]: "a method of treating a surface of a laundry item"), the method comprising: receiving a textile in a washer system (para [0064]: "a laundry treating chamber 62 for receiving a laundry load"), wherein the textile comprises an identification tag for identifying the textile, wherein the identification tag uniquely identifies the textile among a plurality of textiles (para [0268]: "the fabric item may include an RFID tag or a barcode that is readable by a suitable reader provided on the clothes washer. The label may communicate information”); detecting, in the washer system, the identification tag (para [0219]: "radio frequency detection may include receipt of information from an RFID tag provided on the laundry item by a suitable RFID reader provided on the clothes washer"); and determining, based on the detected identification tag, one or more parameters for treating the textile (para [0219], [0268]). In view that both ASI and Whirlpool disclose treating/washing textile, it would have been obvious to one having ordinary skill in the art to combine the teachings of ASI and Whirlpool, and design a method of treating a textile with an antimicrobial agent, as disclosed by ASI, while supplementing said method with individual tagging of textile items with RFID identification tags to identify the textile, as disclosed by Whirlpool, in order to ensure better treatment of textile items (ASI, para [0004]).
	ASI and Whirlpool do not teach tracking data including antimicrobial treatment information that is used to determine treatment procedures based on previous procedures performed on the textile.  Ericsson, in the same field, teaches these concepts.  Ericsson discloses a washing system (para [0001]) determining, in a data storage unit (para [0011]: "a computing unit preferably comprises a database and/or a server"), tracking data corresponding to the identification tag (para [0005]: "a plurality of predetermined parameters associated with the at least one clothing, and a computing unit configured for checking the plurality of predetermined parameters received from the tag"), wherein the tracking data is based on one or more prior detections of the identification tag (para [0007]: "the plurality of predetermined parameters associated with the at least one clothing comprises an identification, a washing temperature, a color, a type of the at least one clothing, a number of times that the at least one clothing has been washed and/or a parameter indicating how dirty the at least one clothing is. Preferably, the plurality of predetermined parameters associated with the at least one clothing is stored in the tag and/or in the computing unit"); and processing the tracking data to determine the one or more parameters (para [0005]: "the computing unit is further configured for sending an instruction to the washing unit such that a washing setting of the washing unit is adjusted that is configured for washing the at least one clothing in accordance with a predetermined condition"). In view that ASI, Whirlpool and Ericsson disclose treating/washing textile, it would have been obvious to one having ordinary skill in the art to combine the teachings of ASI, Whirlpool and Ericsson, and design a method of treating a textile with an antimicrobial agent, as disclosed by ASI, while supplementing said method with individual tagging of textile items with RFID identification tags, as disclosed by Whirlpool, and tracking/processing data, as disclosed by Ericsson, in order to ensure better treatment of textile items (ASI, para [0004]).
Regarding claims 2-11, ASI teaches the claimed silver ion/metallic ion as well as copper and zinc ions.  See at least paragraph 58.
Regarding claim 12, ASI and Whirlpool disclose the method of claim 1. ASI further discloses wherein the one or more parameters provide a concentration of the antimicrobial agent for a treatment solution (para [0038]: "measuring the quality of the facilities water source and for adjusting the concentration of the antimicrobial agent in a treatment cycle based upon the quality of the water"; the latter implies said one or more parameters), and wherein treating the textile comprises dosing the textile with the treatment solution having the concentration of the antimicrobial agent (para [0004]).
Regarding claim 13, the dosing of the textile treatment solution is taught in paragraph 42.
Regarding claims 14 and 15, ASI and Whirlpool disclose the method of claim 1. ASI further discloses wherein the one or more parameters (para [0038]) provide a dosing rate for treating the textile with the antimicrobial agent (para [0032]: "the dosing may include different or several dosing rates”), and wherein treating the textile comprises transferring a treatment solution of the antimicrobial agent to a module of the washer system at the dosing rate provided by the one or more parameters (para [0032]-[0033]).
Regarding claim 16, ASI, Whirlpool and Ericsson disclose the method of claim 4. Ericsson further discloses wherein the tracking data indicates at least one of a group of data items consisting of: (i) a number of times that the textile has been washed in the washer system (para [0007]), (ii) an amount of the antimicrobial agent that has been applied to the textile in prior treatments, (iii) a duration of one or more prior washing cycles, (iv) a duration of one or more treatment cycles, and (v) a type of textile (para [0007]).
Regarding claim 17, ASI, Whirlpool and Ericsson disclose the method of claim 5. Ericsson further discloses wherein determining the one or more parameters further comprises determining, in the data storage unit (para [0011]), product data corresponding to the identification tag (para [0005]), wherein the product data indicates at least one of the group of data items consisting of: (i) a type of textile (para [0007]), (ii) a material of the textile, and (iii) a manufacture date of the textile; and processing the product data and the tracking data to determine the one or more parameters (para [0005]). 
Regarding claim 18, ASI and Whirlpool disclose the method of claim 1. Whirlpool further discloses wherein the identification tag is a radio frequency identification (RFID) tag, and wherein detecting the identification tag comprises interrogating the identification tag using a RFID reader device (para [0219]: "radio frequency detection may include receipt of information from an RFID tag provided on the laundry item by a suitable RFID reader provided on the clothes washer").
Regarding claim 19, ASI and Whirlpool disclose the method of claim 1. Whirlpool further discloses wherein the identification tag comprises a barcode (para [0068]: "the clothes washer may include an optical-based communication system, such as a bar code reader and bar code for communicating information related to the treating chemistry"), and wherein detecting the identification tag comprises scanning the barcode using a barcode scanner (para [0219]: "optical detection may include optically scanning a label provided on the laundry item, such as a bar code").  The tag has been addressed in claim 18 above.  It would have been obvious to use more than one tag where there are more than one textile that has been subject to different parameters that may affect treatments. 
	Regarding claim 20, the rejection of claim 1 addresses the detection of identification information and the determination of the prior antimicrobial treatment procedures performed on the textile.  ASI teaches the determination of tracking data each time a textile is laundered.  Thus, the method determines tracking data each time the textile passes through the system.  Where the laundering is not done at the same machine, the determination of tracking data would occur at different locations.  The system also updates the tracking data after each laundering and performs treatment of the item based on the tracking data.  ASI does not teach coupling an id tag to the textile and tracking the data via monitoring the tag as it enters or exits the system.  Whirlpool teaches a tracking system for monitoring articles with an id tag to track the processing of the article as it enters and exit the processing system.  Inherent in the tracking process is the coupling of the id tag to the article.  It would have been obvious to combine the teachings to allow the automated tracking of textiles during the laundering and use of the textiles for the purpose of maintaining antimicrobial properties as taught in Whirlpool.
Regarding claim 21, since the method has been shown to be obvious, the apparatus for performing the method using convention means (i.e. processor and software) would also have been obvious.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



December 10, 2022